                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

NICHOLAS SHIFLETT,                       )
                                         )
                    Petitioner,          )                  8:18CV268
                                         )
             v.                          )
                                         )
D. SABATKA-RINE, PHD A.                  )      MEMORANDUM AND ORDER
CARBAUGH, ROBERT MADSEN,                 )
BOGGS, Caseworker, SCOTT                 )
FRAKES, C. CONNELLY, M.                  )
ROTHWELL, and PH.D A.                    )
MITWARUCIU,                              )
                                         )
                    Respondents.         )
                                         )


       The unopposed motion for summary judgment (filing no. 12) will be granted
and the petition for writ of habeas corpus will denied and dismissed without prejudice.
Petitioner contends that he has been denied a loss of good time, and seeks habeas
corpus relief presumably because that loss of good time extends his time in prison.

      As Respondents both prove (filing no. 13) and argue (filing no. 14), Petitioner
has not exhausted his remedies under state law seeking to obtain restoration of good
time. A prisoner seeking restoration of good time may do so via a federal petition for
writ of habeas corpus providing the petitioner shows that he has exhausted state
remedies. Offet v. Solem, 823 F.2d 1256, 1258 (8th Cir. 1987). Petitioner has not done
so.

       A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under § 2254 unless he is granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). No matter what standard is applied, Petitioner has failed to make the
requisite showing.1 Accordingly, I will not issue a certificate of appealability in this
case.

      IT IS ORDERED the motion for summary judgment (filing no. 12) is granted.
The petition for writ of habeas corpus (filing no. 1) is denied and dismissed without
prejudice. No certificate of appealability has been or will be issued. Judgment will be
entered by separate document.

      DATED this 9th day of October, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




      1
          Indeed, he has made no showing whatever.
                                           2
